QPfficeof ttp !ZlttornepQBeneral
                                      &date of PCexae
DAN MORALES                           February la,1992
 ATTORNEY
      GENERAL



    Charles E. Nemir, P.E.                      Opinion No. DM-92
    Executive Director
    State Board of Registration for             Re: Whether increase in renewal fees is
     Professional Engineers                     applicable to, registered engineers who
    P. 0. Drawer 18329                          are at least 65 years of age (RQ-173)
    Austin, Texas 78760

    Dear Mr. Nemk

           House Bill 11. enacted during the first caged session of the 72d Legislature,
    was an omnibus revenue bill that imposes sweeping changes in the rates, collection,
    and administration of various fees and taxes collected by the state and the allocation
    of revenue derived from these sources. Acts 1991,72d Leg., 1st C.S., ch. 5, at 134.
    Article i0 of the bill amends several statutes to uniformly @crease by $200 a
    number of professional licensing fees collected by state agencies, including certain
    fees collected by the Texas State Board of Registration for Professional Engineers
    (the board). Section 10.08 of House Bill 11 adds section 13B to the Texas
    Engineering Practice Act, V.T.C.S. article 3271a. Section 13B now provides the
    following in pertinent part:

                   (a) Each of the following fees imposed by or under another
              section of this Act is increased by $200:

                      (1) registration fee;

                      (2) annual renewal fee: and

                      (3) reciprocal registration fee.

    Section 13B took effect September 1, 1991. The board may set fees in an amount
    not to exceed the sums specified in section 13(b) of the act.

             The board by rule may adopt reduced fees “for registered engineers who are
     at least 65 years of age.” V.T.C.S. art. 3271% 3 13(d) (as added by Acts 1989,71st


                                              P- 462
Charles E. Nemir, P.E. - Page 2           (DM-92)




Leg., ch. 947, P 1, at 4012). You ask whether the board may exercise its authority
under section 13(d) to reduce the annual renewal fee for senior engineers by the
$200 amount imposed by section 13B. We conclude that the board may take the
$200 amount into account when setting reduced fees for registered engineers who
are least 65 years of age.

        As introduced, House Bill 180, the bill enacting section 13(d), gave the board
the discretion to adopt reduced fees for retired engineers. Its author testified that
the purpose of the bill was specifically to provide retired engineers relief from a
temporary $110 fee increase imposed on certain professional licenses by the 70th
Legislature.   Hearings on H.B. 180 Before the House Comm. on Bus. and Corn.
(Feb. 27,1989) (testimony of Rep. Ashley Smith). The author indicated that section
13(d) would in the future allow the board flexibility in adjusting fees for registered
engineers who may no longer actually be engaged in the profession but, for personal
reasons, wish to maintain their licenses. A committee substitute removed retire-
ment as a qualification for the fee reduction, requiring instead only that the
registrant be at least 65 years of age.

        The legislature thus expressly recognized the special economic circumstances
of registered engineers who are at least 65 years of age. It was presumed that
because of their age, these professionals would have fewer opportunities to absorb
the costs of licensing than younger persons. See House Comm. on Bus. and Corn.,
Bill Analysis H.B. 180, 71st Leg. (1989); Testimony on H.B. 180, supra. Section
13(d) was specifically tailored to mitigate the harsh effects of future fee increases on
this class of engineers. It is thus perfectly suited to the problem presented by House
Bill 11 and section 13B of the Engineering Practice Act.

        The structure and language of House Bill 11 indicates that its overall
objective was to generate revenue from reliable sources, including the practitioners
of professions regulated by the state. However, we detect no legislative intent to
eliminate the board’s discretion to reduce the fees of licensees who are at least 65
years of age. Consequently, we do not believe section 13B must be read to impliedly
do so.

        Finally, the result we reach here is supported by Attorney General Opinion
JM-873 (1988). There, the issue was whether the State Board of Public Accoun-
tancy could reduce the licensing fees of accountants over the age of 65 who were
affected by a $110 temporary fee increase on professional licensing fees imposed by
the 70th Legislature. The statutory language imposing the fee increase was similar

                                         P. 463
Charles E. Nemir, P.E. - Page 3         (DM-92)




to the language of section 13B of the Engineering Practice Act, and the Board of
Public Accountancy was delegated authority comparable to section 13(d) of the
Engineering Practice Act. See V.T.C.S. art. 41a-1, 63 9, 31 (pre-1989 language).
The opinion determined that the reference in section 31 to fees set under other
provisions of the statute indicated that the $110 figure merely augmented the
specific fee referred to and did not impose a different fee or tax. The opinion
concluded that the $110 amount became a part of the fee that the Board of Public
Accountancy was given the discretion to reduce by section 9(c) of the statute. The
board could therefore take the $110 into account when setting reduced fees for li-
censees at least 65 years of age. In keeping with Attorney General Opinion JM-873,
we conclude that the State Board of Registration for Professional Engineers may
take into account the $200 fee increase imposed by section 13B of article 3271a,
V.T.C.S., when setting reduced fees for licensed engineers at least 65 years of age.

                                  SUMMARY

              The State Board of Registration for Professional     Engineers
         may, for purposes of setting reduced fees for licensees   at least 65
         years of age, consider the $200 fee increase imposed      by section
         13B of article 3271a, V.T.C.S., as part of the fee        subject to
         reduction.




                                            DAN      MORALES
                                            Attorney General of Texas




                                       P.    464
Charles E. Nemir, P.E. - Page 4      (DM-92)




WILL. PRYOR
First Assistant Attorney General

MARY KELLER
Deputy Assistant Attorney General

JUDGE ZOLLIE STEAKLEY (Ret.)
Special Assistant Attorney General

RENEA HICKS
Special Assistant Attorney General

MADELEINE B. JOHNSON
Chair, Opinion Committee

Prepared by Steve Aragon
Assistant Attorney General




                                     P. 465